Filed Pursuant to Rule 424(b)(5) RegistrationNo. 333-151111 Prospectus Supplement CAPITOL BANCORP LIMITED Common Stock Warrants We are offering to certain institutional investors, pursuant to this prospectus supplement and the accompanying prospectus, up to an aggregate of 2,500,000 shares of our common stock, no par value per share, together with warrants, exercisable within three years of the closing date, to purchase up to an aggregate of 1,250,000 shares of common stock (the “Warrants”) . Each Warrant entitles the investor to purchase approximately 0.5 of a share of our common stock for every share of common stock purchased by such investor in the offering. The purchase price for each share of common stock and the related Warrants is $3.00 (the “Per-Share Offering Price”). Each Warrant has an exercise price of $3.50 per share (116.67% of the Per-Share Offering Price). The common stock and the Warrants will be issued separately but will be purchased together in the offering. This prospectus supplement also relates to the offering of shares of common stock upon the exercise, if any, of the Warrants issued in this offering.As used in this prospectus supplement, except as otherwise specified, the terms “Capitol,” “we,” “us” and “our” refer to Capitol Bancorp Ltd. Our common stock is traded on the New York Stock Exchange (“NYSE”) under the symbol “CBC.”The last reported sale price of our common stock on NYSE on April 23, 2010 was $3.48 per share. The Warrants will not be listed on any national securities exchange. Investing in our securities involves risks. See “Risk Factors” section beginning on pageS-5 of this prospectus supplement. Rodman& Renshaw,LLC acted as the placement agent on this transaction. The placement agent is not purchasing or selling any of these securities nor is it required to sell any specific number or dollar amount of securities, but has agreed to use its reasonable best efforts to sell the securities offered by this prospectus supplement. We have agreed to pay the placement agent the placement agent fees set forth in the table below. Per share of Common Stock Total Public Offering Price $ $ Placement agent fees $ $ Proceeds, before expenses, to us $ $ We expect delivery of the common stock and Warrants being sold in this offering to be made to the investors no later than April 28, 2010, against payment of immediately available funds. Neither the Securities and Exchange Commission nor any other regulatory body has approved or disapproved of these securities or passed on the accuracy or adequacy of this prospectus supplement or the accompanying prospectus. Any representation to the contrary is a criminal offense. These securities are equity securities. They are not savings or deposit accounts and are not insured by the Federal Deposit Insurance Corporation, its Deposit Insurance Fund or any other governmental agency or instrumentality. The date of this prospectus supplement is April 27, 2010 TABLE OF CONTENTS PROSPECTUS SUPPLEMENT Page ABOUT THIS PROSPECTUS SUPPLEMENT S-2 DOCUMENTS INCORPORATED BY REFERENCE S-3 SUMMARY S-4 THE OFFERING S-4 RISK FACTORS S-6 FORWARD LOOKING STATEMENTS S-18 USE OF PROCEEDS S-21 PRICE RANGE OF COMMON STOCK AND DIVIDENDS S-21 DIVIDEND POLICY S-22 DESCRIPTION OF CAPITAL STOCK S-22 PLAN OF DISTRIBUTION S-28 CERTAIN LEGAL MATTERS S-29 EXPERTS S-29 WHERE YOU CAN FIND MORE INFORMATION S-29 PROSPECTUS Page ABOUT THIS PROSPECTUS 3 WHERE YOU CAN FIND MORE INFORMATION 4 DOCUMENTS INCORPORATED BY REFERENCE 4 FORWARD LOOKING STATEMENTS 5 PROSPECTUS SUMMARY 7 RISK FACTORS 9 CAPITAL BANCORP LTD. 9 USE OF PROCEEDS 9 RATIO OF EARNINGS TO FIXED CHARGES 10 REGULATORY CONSIDERATIONS 10 DESCRIPTION OF CAPITAL STOCK 11 DESCRIPTION OF COMMON STOCK WE MAY OFFER 11 DESCRIPTION OF WARRANTS WE MAY OFFER 13 DESCRIPTION OF PURCHASE CONTRACTS WE MAY OFFER 15 DESCRIPTION OF UNITS WE MAY OFFER 15 LEGAL OWNERSHIP AND BOOK-ENTRY ISSUANCE 16 PLAN OF DISTRIBUTION 21 CERTAIN LEGAL MATTERS 22 EXPERTS 22 ABOUT THIS PROSPECTUS SUPPLEMENT This document is in two parts. The first is this prospectus supplement, which describes the specific terms of this offering. The second part, the accompanying prospectus, gives more general information, some of which may not apply to this offering. This prospectus supplement also adds to, updates and changes information contained in the accompanying prospectus. If the description of the offering varies between this prospectus supplement and the accompanying prospectus, you should rely on the information in this prospectus supplement. The accompanying prospectus is part of a registration statement that we filed with the Securities and Exchange Commission, which we refer to as the SEC, using shelf registration rules. Under the shelf registration rules, using this prospectus supplement and the accompanying prospectus, we may sell from time to time common stock, preferred stock, depositary shares and warrants, or any combination thereof, in one or more offerings. It is important that you read and consider all of the information contained in this prospectus supplement and the accompanying prospectus in making your investment decision. You should also read and consider the information in the documents to which we have referred you in “Documents Incorporated by Reference” on pageS-3 of this prospectus supplement and “Where You Can Find More Information” on page1 of the accompanying prospectus. The distribution of this prospectus supplement and the accompanying prospectus and the offering of our securities in certain jurisdictions may be restricted by law. Persons into whose possession this prospectus supplement and the accompanying prospectus come should inform themselves about and observe any such restrictions. This prospectus supplement and the accompanying prospectus do not constitute, and may not be used in connection with, an offer or solicitation by anyone in any jurisdiction in which such offer or solicitation is not authorized or in which the person making such offer or solicitation is not qualified to do so or to any person to whom it is unlawful to make such offer or solicitation. See the “Plan of Distribution” section of this prospectus supplement beginning on pageS-28. Unless otherwise mentioned or unless the context requires otherwise, all references in this prospectus supplement to “Capitol,” “we,” “us,” “our” or similar references mean Capitol BancorpLtd. We are not making an offer to sell these securities in any jurisdiction where the offer or sale is not permitted. You should not assume that the information appearing in this prospectus supplement or any document incorporated by reference is accurate as of any date other than the date of the applicable document. Our business, financial condition, results of operations and prospects may have changed since that date. Neither this prospectus supplement nor the accompanying prospectus constitutes an offer, or an invitation on our behalf, to subscribe for and purchase, any of the securities and may not be used for or in connection with an offer or solicitation by anyone, in any jurisdiction in which such an offer or solicitation is not authorized or to any person to whom it is unlawful to make such an offer or solicitation. S-2 DOCUMENTS INCORPORATED BY REFERENCE In this prospectus supplement and in the accompanying prospectus, as permitted by law, we “incorporate by reference” information from other documents that we file with the SEC.This means that we can disclose important information to you by referring you to those documents.The information incorporated by reference is considered to be a part of this prospectus supplement and the accompanying prospectus and should be read with the same care.When we update the information contained in documents that have been incorporated by reference by making future filings with the SEC, the information incorporated by reference in this prospectus supplement is considered to be automatically updated and superseded.In other words, in case of a conflict or inconsistency between information contained in this prospectus supplement and information incorporated by reference into this prospectus supplement, you should rely on the information contained in the document that was filed later. We incorporate by reference the documents listed below and any documents we file with the SEC in the future under Section13(a), 13(c),14, or 15(d) of the Securities Exchange Act of 1934 (the “Exchange Act”) until this offering is completed: · Capitol’s Annual Report on Form10-K for the year ended December31, 2009; · Capitol’s Current Report on Form8-K filed with the SEC on April 6, 2010; · the description of Capitol’s common stock contained in our Registration Statement on Form 8-A filed April 19, 1990; · the description of the shares of the Series A Preferred Stock contained in Capitol’s Registration Statement on Form 8-A filed on August 12, 2009; and · the description of the shares of Capitol’s Series X Junior Participating Preferred Stock contained in Capitol’s Registration Statement on Form 8-A filed on July 21, 2009. Information furnished under Item2.02 or 7.01 of our Current Reports on Form8-K is not incorporated by reference. You may request a copy of any of these filings, other than an exhibit to a filing unless that exhibit is specifically incorporated by reference into that filing, at no cost, by writing to or telephoning us at the following address: Capitol Bancorp Ltd. Capitol Bancorp Center 200 Washington Square North, Fourth Floor Lansing, Michigan48933 Attention: Investor Relations Telephone: (517) 487-6555 Internet website: www.capitolbancorp.com S-3 SUMMARY The information below is a summary of the more detailed information included elsewhere or incorporated by reference in this prospectus supplement and the accompanying prospectus. You should read carefully the following summary together with the more detailed information contained in this prospectus supplement, the accompanying prospectus and the information incorporated by reference into those documents, including the “Risk Factors” section beginning on pageS-[ ] of this prospectus supplement and in our Annual Report on Form10-K. This summary is not complete and does not contain all of the information you should consider when making your investment decision. Capitol Bancorp Limited Capitol is a $5.1 billion national community bank company, with a current network of 43 separately chartered banks and bank operations in 17 states.Capitol is registered as a bank holding company under the Bank Holding Company Act of 1956, as amended, with principal executive offices located at Capitol Bancorp Center, 200 Washington Square North, Fourth Floor, Lansing, Michigan 48933.Capitol’s telephone number is 517-487-6555.Capitol also has executive offices located at 2777 East Camelback Road, Suite 375, Phoenix, Arizona 85016 (telephone number 602-955-6100). Capitol is a uniquely structured affiliation of community banks.Each of Capitol’s banks is viewed by its management as being a separate business from the perspective of monitoring performance and allocation of financial resources.Capitol uses a unique strategy of bank ownership and development. Capitol’s operating strategy is to provide transactional, processing and administrative support and mentoring to aid in the effective growth and development of its banks.It provides access to support services and management with significant experience in community banking.These administrative and operational support services do not require a direct interface with the bank customer and therefore can be consolidated more efficiently without affecting the bank customer relationship. THE OFFERING Issuer: Capitol Bancorp Ltd. Common Stock: Up to 2,500,000 shares of common stock, no par value per share, at a purchase price of $3.00 (the “Per-Share Offering Price”) for each share of common stock and the related Warrants described below. Warrants: Warrants, exercisable within three years of the closing date, to purchase up to an aggregate of 1,250,000 shares of common stock, for an exercise price of $3.50 per share (116.67% of the Per-Share Offering Price)(each a “Warrant”). Each Warrant entitles the investor to purchase approximately 0.5 of a share of our common stock for every share of common stock purchased by such investor in the offering. This prospectus supplement also relates to the offering of the shares of common stock issuable upon exercise, if any, of the Warrants. Common Stock to be Outstanding Immediately After this Offering: 21,427,501 shares, based on 18,927,501 shares of common stock outstanding as of March 31, 2010 and excluding any shares of our common stock issuable upon exercise of outstanding warrants, options or other rights to purchase shares of our common stock, including the Warrants. Use of Proceeds: We intend to use the net proceeds from this offering for working capital and general corporate purposes. See “Use of Proceeds” below. Risk Factors: Investment in our securities involves risks. See “Risk Factors” beginning on pageS-5 of this prospectus supplement for a discussion of factors you should carefully consider before investing in shares of our common stock. S-4 NYSE Symbol for Common Stock: CBC Placement Agent: Rodman and Renshaw, LLC [The remainder of this page intentionally left blank] S-5 RISK FACTORS You should carefully consider the risks described below and all of the information contained and incorporated by reference in this prospectus supplement before you decide whether to participate in this offering.In particular, you should carefully consider, among others, the matters discussed below. Risks Associated With This Offering We have broad discretion in how we use the proceeds of this offering, and we may use the proceeds in ways that do not enhance the value of our common stock. Although we describe in the “Use of Proceeds” section in this prospectus supplement our currently intended use of the net proceeds of this offering, we will have significant flexibility in using the net proceeds. We have not allocated specific amounts of the net proceeds from this offering for any specific purpose. You will be relying on the judgment of our management and Capitol’s board of directors with regard to the use of the net proceeds, and you will not have the opportunity, before making your investment decision, to assess whether the proceeds will be used appropriately. It is possible that Capitol’s use of the net proceeds will not benefit our business or enhance the value of its common stock. The exercise price of the Warrants exceeds the market price of our common stock. The Warrants will have an exercise price of $3.50 per share of common stock (116.67% of the Per-Share Offering Price), which exceeds the current and recent market prices of our common stock. If the market price of our common stock does not exceed the exercise price of the Warrants during the period in which the Warrants are exercisable, the Warrants may not have any value. There is no public market for the Warrants. There is no established public trading market for the Warrants being offered in this offering and we do not expect a market to develop. In addition, we do not intend to apply for listing of the Warrants on any securities exchange or automated quotation system. Without an active market, investors in this offering may be unable to readily sell the Warrants. Risks Related to the common stock offered in this offering The market price of our common stockfluctuates, and the market price of the common stock upon settlement of this offering could be less than the current market price. The market price of the common stock at the time you receive your shares of common stock on the settlement date could be significantly less than the current market price. The market price of our common stock has recently been subject to significant fluctuations and volatility. The market price of our common stock can be volatile. Stock price volatility may make it more difficult for you to resell your shares of common stock when you want and at prices you find attractive.Our stock price can fluctuate significantly in response to a variety of factors including: · Actual or anticipated variations in quarterly results of operations; · Recommendations by securities analysts; · Operating and stock price performance of other companies that investors deem comparable to us; · News reports relating to trends, concerns and other issues in the financial services industry; S-6 · Perceptions in the marketplace regarding us or our competitors; · New technology used or services offered by competitors; · Significant acquisitions or business combinations, strategic partnerships, joint venture or capital commitments by or involving us or our competitors; · Changes in government regulations; or · Geopolitical conditions such as acts or threats of terrorism or military conflicts. General market fluctuations, industry factors and general economic and political conditions and events, such as economic slowdowns or recessions, interest rate changes or credit loss trends, could also cause our stock price to decrease regardless of operating results. Stock markets in general and our common stock in particular have experienced significant volatility over the past eighteen months, and continue to experience significant price and volume volatility.As a result, the market price of our common stock may continue to be subject to similar market fluctuations that may be unrelated to our operating performance or prospects. Increased volatility could result in a decline in the market price of our common stock. We urge you to obtain current market quotations for our common stock when you consider this offering. An investment in our common stock is not an insured deposit. An investment in our common stock is not a bank deposit and, therefore, is not insured against loss by the FDIC,its deposit insurance fund or by any other public or private entity. Investment in our common stock is inherently risky for the reasons described in this “Risk Factors” section, or elsewhere in this prospectus supplement or the documents incorporated by reference herein, and is subject to the same market forces that affect the price of common stock in any company.As a result, if you acquire our common stock, you could lose some or all of your investment. We may issue additional common stock or other securities that could dilute the ownership percentage of holders of our common stock. We may determine to issue additional common stock or other securities from time to time based on market conditions, our need for capital or other factors.More generally, we may issue additional securities to raise additional capital, finance acquisitions or upon the exercise of outstanding options.If we issue additional common stock or other securities, the ownership percentage of holders of our common stock prior to such time could be diluted. All of our debt obligations and our obligations under our debentures and preferred securities of certain related subsidiaries that we have guaranteedwill have priority over our common stock with respect to payment in the event of liquidation, dissolution or winding-up and with respect to the payment of dividends. Capitol has issued debentures to certain of its subsidiaries which are Delaware business trusts which, in turn, issued preferred securities to purchase the debentures.Capitol also has additional trust-preferred securities which were privately placed.Capitol has guaranteed the preferred securities.The documents governing these securities, including the indenture under which the debentures were issued, restrict Capitol’s right to pay a dividend on its common stock under certain circumstances and give the holders of the preferred securities preference on liquidation over the holders of Capitol’s common stock.In April 2009, Capitol announced that it had elected to defer interest payments on Capitol’s subordinated debentures.The total estimated annual interest that would be payable on the debentures and the underlying debt securities, if not deferred, is approximately $13.6 million.While Capitol defers the payment of interest, it will continue to accrue the future interest obligation at the applicable interest rate.Capitol is prohibited from declaring or paying cash dividends on its common stock during such deferral and is S-7 restricted from redeeming or purchasing any shares of its common stock except under very limited circumstances.Capitol’s obligation under the debentures, the preferred securities and the guarantee approximates $170.8 million at an average interest rate currently approximating 6.16% per annum, payable quarterly. In any liquidation, dissolution or winding-up of Capitol, our common stock would rank below all debt claims against us, the claims with respect to the debentures and the guarantee of the preferred securities of certain related subsidiaries, and other senior equity securities, if any.As a result, holders of our common stock will not be entitled to receive any payment or other distribution of assets upon the liquidation, dissolution or winding-up of Capitol until all of our obligations to our debt holders have been satisfied and holders of senior equity securities have received any payment or distribution due to them. Offerings of debt, which could be senior to our common stock upon liquidation, and/or preferred equity securities which may be senior to our common stock for purposes of dividend distributions or upon liquidation, may adversely affect the market price of our common stock. We may attempt to increase our capital resources or, if our capital ratio falls below the required minimums, we could be forced to raise additional capital by making additional offerings of debt or preferred equity securities, including trust preferred securities, senior securities or notes and preferred stock.We may also decide to raise additional capital by issuing debt or preferred equity securities for other reasons.Upon liquidation, holders of our debt securities and shares of preferred stock and lenders with respect to other borrowings will receive distributions of our available assets prior to the holders of our common stock.Additional equity offerings may dilute the holdings of our existing shareholders or reduce the market price of our common stock, or both.Holders of our common stock are not entitled to preemptive rights or other protections against dilution. Our board of directors is authorized to issue one or more classes or series of preferred stock from time to time without any action on the part of the shareholders.Our board of directors also has the power, without shareholder approval, to set the terms of any such classes or series of preferred stock that may be issued, including voting rights, dividend rights and preferences over our common stock with respect to dividends or upon our dissolution, winding up and liquidation and other terms.If we issue preferred shares in the future that have a preference over our common stock with respect to the payment of dividends or upon liquidation, or if we issue preferred shares with voting rights that dilute the voting power of the common stock, the rights of holders of our common stock or the market price of our common stock could be adversely affected. Risks related to Capitol Capitol’s business has been adversely affected by conditions in the financial markets and economic conditions generally. Since December 2007, the United States has been in a deep recession.Business activity across a wide range of industries and regions is greatly reduced and local governments and many businesses are experiencing serious difficulty due to the lack of consumer spending and the lack of liquidity in the credit markets. Unemployment has increased significantly. Since mid-2007, the financial services industry and securities markets generally have been materially and adversely affected by significant declines in the values of nearly all asset classes and by a serious lack of liquidity.This was initially triggered by declines in home prices and the values of subprime mortgages, but spread to all mortgage and real estate asset classes, to leveraged bank loans and to nearly all asset classes, including equity securities.Global markets have been characterized by substantially increased volatility, short-selling and an overall loss of investor confidence, initially in financial institutions, but more recently in companies in a number of other industries and in the broader markets. Market conditions have also led to the failure or merger of a number of prominent financial institutions. Financial institution failures or near-failures have resulted in further losses as a consequence of defaults on securities issued by them and defaults under contracts entered into with such entities as counterparties.Furthermore, declining asset values, defaults on mortgages and consumer loans, and the lack of market and investor confidence, as well as S-8 other factors, have all combined to increase credit-default swap spreads, to cause rating agencies to lower credit ratings, and to otherwise increase the cost and decrease the availability of liquidity, despite very significant declines in Federal Reserve borrowing rates and other government actions.Some banks and other lenders, including Capitol, have suffered significant losses and many institutions have become reluctant to lend, even on a secured basis, due to the increased risk of default and the impact of declining asset values on the value of collateral.The foregoing has significantly weakened the strength and liquidity of some financial institutions worldwide.The U.S. government, the Federal Reserve Board and other regulatory agencies have taken numerous steps to increase liquidity and to restore investor confidence, including investing billions in the equity of other banking organizations, but asset values have continued to decline and access to liquidity continues to be very limited. In response to the financial crises affecting the banking system and financial markets, and going concern threats to investment banks and other financial institutions, former President George W. Bush signed the Emergency Economic Stabilization Act of 2008 (“EESA”) into law on October 3, 2008.Among other things, EESA authorizes the U.S. Treasury (“Treasury”) to spend up to $700 billion to inject capital into financial institutions by purchasing non-voting preferred shares directly from such institutions and to purchase mortgage-backed and other non-performing assets from financial institutions for the purpose of stabilizing the financial markets.There can be no assurance what impact the EESA will have on the financial markets, including the extreme levels of volatility currently being experienced. Capitol’s financial performance generally, and in particular the ability of its banks’ borrowers to pay interest on and repay the principal of outstanding loans and the value of collateral securing those loans, is highly dependent on the business environment in the markets where Capitol operates and in the United States as a whole.The current severe recession is characterized by declines in economic growth, business activity or investor or business confidence; limitations on the availability or increases in the cost of credit and capital; falling commercial and residential real estate values; inactive or nonexistent markets for the sale of real estate; or a combination of these or other factors. It is expected that the business environment in the United States and worldwide will continue to deteriorate for the foreseeable future.There can be no assurance that these conditions will improve in the near term.Such conditions have and could continue to adversely affect the credit quality of Capitol’s loans, results of operations and financial condition. Our ability to maintain required capital levels and adequate sources of funding and liquidity may be adversely affected by market conditions. We are required to maintain certain capital levels in accordance with banking regulations. We must also maintain adequate funding sources in the normal course of business to support our lending and investment operations and repay outstanding liabilities as they become due. Our ability to maintain capital levels, as well as sources of funding and liquidity could be impacted by deteriorating economic and market conditions. Failure by us or our bank affiliates to meet any applicable guideline or capital requirement otherwise imposed upon us or to satisfy certain other regulatory requirements could subject us to certain activity restrictions or to a variety of enforcement remedies available to the regulatory authorities that include limitations on the ability to pay dividends, the issuance by regulatory authorities of a capital directive to increase capital and the termination of deposit insurance by the FDIC. Compliance with capital requirements may limit our operations that require intensive use of capital such as pursuing opportunistic acquisitions. Regulatory agencies may require Capitol and/or its individual subsidiary banks to maintain a higher level of capital than Capitol currently anticipates, which could adversely affect Capitol's liquidity at the holding company level and require it to raise additional capital. While Capitol considers its capital position on a consolidated basis, the regulators of each of Capitol’s individual banks may require that those individual banks maintain a higher level of capital than Capitol currently anticipates, which would require that Capitol maintain a consolidated capital position that is well beyond what S-9 Capitol presently anticipates and could be in excess of the levels of capital used in the assumptions underlying Capitol’s internal capital analysis.As of December 31, 2009, several of Capitol’s subsidiary banks were required to maintain regulatory capital levels in excess of minimum requirements.Further, as a holding company with obligations and expenses separate from Capitol’s bank subsidiaries, and because many of Capitol’s banks will be unable to make dividend payments to Capitol, Capitol must maintain a level of liquidity at its holding company that is sufficient to address those obligations and expenses.The maintenance of adequate liquidity at Capitol’s holding company may limit its ability to make further capital investments in bank subsidiaries, which could adversely impact Capitol and require Capitol to raise additional capital.Even if Capitol is successful in implementing its current divestiture and charter consolidation initiatives, there can be no guarantee that the resulting bank(s) would not be required by the regulators to have a higher level of capital than Capitol may anticipate. Issuance of additional shares of Capitol’s common stock in the public markets and other capital management or business strategies that Capitol may pursue could depress the market price of Capitol’s common stock and result in the dilution of Capitol’s existing shareholders ownership of Capitol. Capitol will continue to identify, consider and pursue additional capital management strategies in the future to bolster its capital position.Future issuances of Capitol’s equity securities, including common stock, in any transaction that Capitol may pursue may dilute the interests of Capitol’s existing shareholders and cause the market price of Capitol’s common stock to decline.Capitol may issue equity securities (including convertible securities, preferred securities, and stock options and warrants on Capitol’s common or preferred stock) in the future for a number of reasons, including to finance Capitol’s operations and business strategy, to adjust Capitol’s ratios of debt to equity, to address regulatory capital concerns, to restructure currently outstanding debt or equity securities or to satisfy Capitol’s obligations upon the exercise of outstanding stock options or warrants.Capitol may issue equity securities in transactions that generate cash proceeds, transactions that free-up regulatory capital but do not immediately generate or preserve substantial amounts of cash, and transactions that generate regulatory or balance sheet capital only and do not generate or preserve cash.Capitol cannot predict the effect that these transactions would have on the market price of its common stock. In addition, if Capitol issues additional equity securities, including stock options, warrants, preferred stock or convertible securities, such newly-issued securities could cause significant dilution to the holders of Capitol’s common stock. Issuances or sales of common stock or other equity securities could result in an “ownership change” as defined for U.S. federal income tax purposes. In the event an “ownership change” were to occur, Capitol’s ability to fully utilize a significant portion of its U.S. federal and state tax net operating losses could be impaired and could lose certain built-in losses that have not been recognized for tax purposes as a result of the operation of Section 382 of the Internal Revenue Code of 1986, as amended. Capitol’s ability to use certain realized net operating losses and unrealized built-in losses to offset future taxable income may be significantly limited if it experiences an “ownership change” as defined by Section 382 of the Internal Revenue Code of 1986, as amended (the “Code”).An ownership change under Section 382 generally occurs when a change in the aggregate percentage ownership of the stock of the corporation held by “five percent shareholders” increases by more than fifty percentage points over a rolling three-year period ending on the transaction date.A corporation experiencing an ownership change generally is subject to an annual limitation on its utilization of pre-change losses and certain recognized built-in losses equal to the value of the stock of the corporation immediately before the “ownership change,” multiplied by the long-term tax-exempt rate (subject to certain adjustments).The annual limitation is increased each year to the extent that there is an unused limitation in a prior year.Since U.S. federal net operating losses generally may be carried forward for up to 20 years, the annual limitation also effectively provides a cap on the cumulative amount of pre-ownership-change losses and certain post-change recognized built-in losses that may be utilized.Pre-ownership-change losses and certain recognized built in losses in excess of the cap are effectively unable to be used to reduce future taxable income.In some circumstances, issuances or sales of common stock (including any common stock issuances or debt-for-equity exchanges and certain transactions involving common stock that are outside of Capitol’s control) could result in an “ownership change” under Section 382. While Capitol may, under certain circumstances, be able to utilize certain tax strategies (including a “tax preservation” rights plan) to protect against an “ownership change”, if an “ownership change” under Section 382 were to occur, the value of Capitol’s net operating losses and a portion of the net unrealized built-in losses will be S-10 impaired.Because a valuation allowance currently exists for substantially the full amount of Capitol’s deferred tax assets, no additional charge to earnings would result.However, an “ownership change”, as defined above, could adversely impact Capitol’s ability to recognize Tier 1 capital from the potential future release of Capitol’s valuation allowance. Problems encountered by financial institutions larger than or similar to us could adversely affect financial markets generally and have indirect adverse effects on us. The commercial soundness of many financial institutions may be closely interrelated as a result of credit, trading, clearing or other relationships between the institutions. As a result, concerns about, or a default or threatened default by, one institution could lead to significant market-wide liquidity and credit problems, losses or defaults by other institutions. This is sometimes referred to as “systemic risk” and may adversely affect financial intermediaries, such as clearing agencies, clearing houses, banks, securities firms and exchanges, with which we interact on a daily basis, and therefore could adversely affect us. Capitol’s banks’ small size may make it difficult to compete with larger institutions because Capitol is not able to compete with large banks in the offering of significantly larger loans. Legal lending limits of banks constrain the size of loans that those banks can make.Many of our banks’ competitors have significantly larger capitalization and, hence, an ability to make significantly larger loans.The inability to offer larger loans limits the revenues that can be earned from interest amounts charged on larger loan balances. Capitol’s and its banks’ allowances for loan losses may prove inadequate to absorb actual loan losses, which may adversely impact net income or increase operating losses. Capitol believes that its consolidated allowance for loan losses is maintained at a level adequate to absorb inherent losses in the loan portfolio at the balance sheet date.Management’s determination of the allowance is based on evaluation of the portfolio (including potential impairment of individual loans and concentrations of credit), past loss experience, current economic conditions, the volume, amount and composition of the portfolio and other factors.These estimates are subjective and their accuracy depends on the outcome of future events.Actual future losses may differ from current estimates. Depending on changes in economic, operating and other conditions, including changes in fair value of collateral that are generally beyond Capitol’s control, actual loan losses could increase significantly.As a result, such losses could exceed current allowance estimates.No assurance can be provided that the allowance will be sufficient to cover actual future loan losses should such losses be realized. Loan loss experience, which is helpful in estimating the requirements for the allowance for loan losses at any given balance sheet date, has been minimal at some of Capitol’s younger banks.Conversely, some of Capitol’s mature banks, particularly those located in Michigan and Arizona, have recently experienced significantly elevated levels of loan losses due to adverse economic conditions.Because many of Capitol’s banks are young, they do not have seasoned loan portfolios and it is likely that the ratio of the allowance for loan losses to total loans may need to be increased in future periods as the loan portfolios become more mature and loss experience evolves.If it becomes necessary to increase the ratio of the allowance for loan losses to total loans, such increases would be accomplished through higher provisions for loan losses, which may adversely impact results of operations and could result in larger net losses on a consolidated basis. The domestic economy is in a severe recession and Capitol’s levels of nonperforming loans and related loan losses and levels of foreclosed assets and other real estate owned have increased significantly.It is anticipated that levels of nonperforming loans and related loan losses will continue to increase as economic conditions, locally and nationally, continue to deteriorate for the foreseeable future.Capitol’s level of other real estate owned (“OREO”) has increased dramatically causing a corresponding increase in carrying costs and other operating expenses.Continued elevation of OREO could have a negative material impact on Capitol. In addition, regulatory agencies, as an integral part of their supervisory functions, periodically review the adequacy of the allowance for loan losses.Regulatory agencies may require Capitol or its banks to increase their provision for loan losses or to recognize further loan charge-offs based upon judgments different from those of S-11 management.Any increase in the allowance required by regulatory agencies could have a negative impact on Capitol’s operating results. Capitol’s commercial loan concentration in small businesses and loans collateralized by commercial real estate increases the risk of defaults by borrowers and substantial credit losses could result, causing shareholders to lose their investment. Capitol’s banks make various types of loans, including commercial, consumer, residential mortgage and construction loans. Capitol’s strategy emphasizes lending to small businesses and other commercial enterprises. Capitol typically relies upon commercial real estate as a source of collateral for many of its banks’ loans.Recently, regulatory agencies have expressed concern with banks with large concentrations in commercial real estate due to the recent downturn in the real estate markets in certain areas of the country, leading to increased risk of credit loss, incurred losses and extended sale periods.Loans to small and medium-sized businesses are generally riskier than single-family mortgage loans.Typically, the success of a small or medium-sized business depends on the management talents and efforts of one or two persons or a small group of persons, and the death, disability or resignation of one or more of these persons could have a material adverse impact on the business.In addition, small and medium-sized businesses frequently have smaller market shares than their competition, may be more vulnerable to economic downturns, often need substantial additional capital to expand or compete and may experience substantial variations in operating results, any of which may impair a borrower’s ability to repay a loan.Recently, due to borrower performance difficulties and adverse real estate market conditions, levels of nonperforming loans, foreclosures and loan losses increased significantly at Capitol, resulting from the current severe recessionary environment. Substantial further credit losses could result, causing shareholders to lose their entire investment in Capitol’s securities. Actions by the Open Market Committee of the Federal Reserve Board (“FRBOMC”) may adversely affect Capitol’s net interest income. Changes in Market Interest Rates.Capitol’s results of operations are significantly dependent on net interest income.Net interest income is the difference between interest income on interest-earning assets, such as loans, and interest expense on interest-bearing liabilities, such as deposits.Therefore, any change in general market interest rates, whether as a result of changes in monetary policies of the Federal Reserve Board or otherwise, can have a significant effect on net interest income.Capitol’s assets and liabilities may react differently to changes in overall market rates or conditions because there may be mismatches between the repricing or maturity characteristic of assets and liabilities.As a result, changes in interest rates can affect net interest income in either a positive or negative way. In 2008, the FRBOMC decreased interest rates to near zero.Future stability of interest rates and FRBOMC policy, which impact such rates, are uncertain. Changes in the Yield Curve.Changes in the difference between short and long-term interest rates, commonly known as the yield curve, may also harm Capitol’s business. For example, short-term deposits may be used to fund longer-term loans.When differences between short-term and long-term interest rates shrink or disappear, the spread between rates paid on deposits and received on loans could narrow significantly, decreasing net interest income. Capitol relies on dividends from its wholly-owned subsidiaries. Capitol is a separate and distinct legal entity from its wholly-owned subsidiaries.In the past it has received dividends from its subsidiaries to help pay interest and principal on its debt.Due to adverse operating results and constrained capital levels, most of Capitol’s bank subsidiaries are currently precluded from paying dividends to Capitol.Capitol does not own, directly or indirectly, all of the equity of all of its subsidiaries.Capitol currently does not rely on dividends from such subsidiaries.To the extent any of those subsidiaries would pay dividends or make distributions, the other holders of equity will participate pro rata with Capitol.Various federal and state laws and regulations limit the amount of dividends that the banks and certain nonbank subsidiaries may pay to Capitol.A long-term prohibition or inability of our banks to pay dividends to Capitol may have a material adverse effect on Capitol including the inability of Capitol to service its debt or pay its obligations. S-12 Capitol has trust-preferred securities outstanding which may prohibit future cash dividends on Capitol’s common stock or otherwise adversely affect regulatory capital compliance. Capitol also has several series of trust-preferred securities outstanding, with a liquidation amount totaling about $170.8 million which are treated as various elements of capital for regulatory ratio compliance purposes.Although these securities are viewed as capital for regulatory purposes, they are debt securities which have numerous covenants and other provisions which, in the event of noncompliance, could have a material adverse effect on Capitol.For example, these securities permit Capitol to defer the periodic payment of interest for various periods; however, if such payments are deferred (as is currently), Capitol is prohibited from paying cash dividends on its preferred or common stock during deferral periods and until accumulated deferred interest is paid.Future payment of interest is dependent upon Capitol’s bank subsidiaries’ earnings and dividends, which may be inadequate to service the obligations. In April 2009, Capitol announced that it had elected to defer interest payments on Capitol’s subordinated debentures.Such debentures are owned by Capitol Trust I through XII (the “Capitol Trusts”) and were funded by the Capitol Trusts’ issuance of trust-preferred securities.The total estimated annual interest that would be payable on the debentures and the underlying debt securities, if not deferred, is approximately $13.6 million. The terms of such debentures and trust indentures allow for Capitol to defer payment of interest on the debt securities at any time or from time to time for up to 20 consecutive quarters provided no event of default (as defined in the indentures) has occurred and is continuing.Capitol is not in default with respect to such indentures, and the deferral of interest does not constitute an event of default under such indentures.While Capitol defers the payment of interest, it accrues the future interest obligation at the applicable interest rate.Upon the termination of the deferral period, all accrued and unpaid interest is due and payable, subject to the approval of the Federal Reserve.During the deferral period, Capitol, subject to certain exceptions, may not declare or pay any dividends or distributions on, or redeem, purchase, acquire or make a liquidation payment with respect to, any of its common stock. Capitol and its banks operate in an environment highly regulated by state and federal government agencies; changes in federal and state banking laws and regulations could have a negative impact on its business. As a bank holding company, Capitol is regulated primarily by the Federal Reserve Board.Many of Capitol’s current bank affiliates are regulated primarily by state banking agencies, the FDIC, the Office of the Comptroller of the Currency, in the case of one national bank, and the Office of Thrift Supervision, in the case of Capitol’s federal savings banks. Various federal and state laws and regulations govern numerous aspects of the banks’ operations, including: · adequate capital and financial condition; · permissible types and amounts of extensions of credit and investments; · permissible nonbanking activities; and · restrictions on dividend payments. Federal and state regulatory agencies have broad discretion and power to prevent or remedy unsafe or unsound practices or violations of law by banks and bank holding companies.Capitol and its banks also undergo periodic examinations by one or more regulatory agencies.Following such examinations, Capitol may be required, among other things, to change its asset valuations or the amounts of required loan loss allowances or to restrict bank operations.Those actions would result from the regulators’ judgments based on information available to them at the time of their examination, and their estimate of future economic conditions.Judgments of various regulatory agencies vary, and regulatory agencies may change their position and apply new standards retroactively causing institutions to rebalance reserve methodologies and re-state capital positions. S-13 Capitol’s banks’ operations are required to follow a wide variety of state and federal consumer protection and similar statutes and regulations.Federal and state regulatory restrictions limit the manner in which Capitol and its banks may conduct business and obtain financing.Those laws and regulations can and do change significantly from time to time and any such change could adversely affect Capitol and its banks. Loan origination activities, for both commercial and residential mortgages, involve collateral valuation risks and the risk of the subsequent identification of origination fraud or other losses which could exceed Capitol’s allowance for loan losses. Capitol’s banks use an enterprise-wide loan policy which provides for conservative loan-to-value guidelines when loans are originated.In today’s difficult real estate economy in many parts of the country, falling property values and significant foreclosure activity of both residential and commercial real estate property are resulting in significant loan losses at many financial institutions.Further, although most residential mortgage loans have been originated and sold away to investors, if it is subsequently determined that such loans were originated with any element of alleged fraud, such as exaggerated borrower income or assets, for example, the originating institution may be liable for any losses with such loans and may have to repurchase those loans.The potential for additional loan losses from valuation issues or fraud is unknown.Fraud risks are particularly difficult to identify and quantify, especially when the duration of the risk is the same as the term of the loan, often as long as 30 years or more.Occurrences of fraud are often more prevalent during an economic downturn or recession.Potential losses from valuation issues or occurrences of fraud could significantly exceed allowances for loan losses, adversely affecting Capitol’s results of operations. If Capitol cannot recruit and retain highly qualified personnel, its banks’ customer service could suffer, causing its customer base to decline. Capitol’s strategy is also dependent upon its continuing ability to attract and retain highly qualified personnel.Availability of personnel with appropriate community banking experience varies.If Capitol does not succeed in attracting new employees or retaining and motivating current and future employees, its business could suffer significantly, increasing the possibility of a loss of value in its common stock. Capitol’s bank subsidiaries have decentralized management which could have a negative impact on the rate of growth and profitability of Capitol and its bank subsidiaries. Capitol’s bank subsidiaries have independent boards of directors and management teams.This decentralized structure gives the banks control over the day-to-day management of their institution, including credit decisions, the selection of personnel, the pricing of loans and deposits, marketing decisions and the strategy in handling problem loans.This decentralized structure may impact Capitol’s ability to uniformly implement corporate or enterprise-wide strategy at the bank level.It may slow Capitol’s ability to react to changes in strategic direction due to outside factors such as rate changes and changing economic conditions.This decentralized structure may cause additional management time to be spent on internal issues and could negatively impact the growth and profitability of the banks individually and the holding company. New accounting or tax pronouncements may be issued by the accounting standard-setters, regulators or other government bodies which could change existing accounting methods.Changes in accounting methods could negatively impact Capitol’s results of operations and financial condition. Current accounting and tax rules, standards and policies influence the methods by which financial institutions conduct business, implement strategic initiatives and tax compliance, and govern financial reporting and disclosures.These laws, regulations, rules, standards and policies are constantly evolving and may change significantly over time.Events that may not have a direct impact on Capitol, such as the bankruptcy of major U.S. companies, have resulted in legislators, regulators, and authoritative bodies, such as the Financial Accounting Standards Board (“FASB”), the SEC, the Public Company Accounting Oversight Board, and various taxing authorities responding by adopting and/or proposing substantive revisions to laws, regulations, rules, standards, and policies. New accounting pronouncements under the FASB Accounting Standards Codification have occurred and may occur in the future.A change in accounting standards may adversely affect our reported financial condition and results of operations. S-14 Capitol’s business continuity plans or data security systems could prove to be inadequate, resulting in a material interruption in, or disruption to, Capitol’s business and a negative impact on its results of operations. Capitol relies heavily on communications and information systems to conduct its business.Any failure, interruption or breach in security of these systems, whether due to severe weather, natural disasters, acts of war or terrorism, criminal activity or other factors, could result in failures or disruptions in general ledger, deposit, loan, customer relationship management and other systems.While Capitol has disaster recovery and other policies and procedures designed to prevent or limit the effect of the failure, interruption or security breach of its information systems, there can be no assurance that any such failures, interruptions or security breaches will not occur or, if they do occur, that they will be adequately addressed.The occurrence of any failures, interruptions or security breaches of Capitol’s information systems could damage the reputation of Capitol and its banks, result in a loss of customer business, subject Capitol and Capitol’s subsidiary banks to additional regulatory scrutiny, or expose Capitol to civil litigation and possible financial liability, any of which could have a material adverse effect on Capitol’s results of operations. Capitol could face unanticipated environmental liabilities or costs related to real property owned or acquired through foreclosure.Compliance with federal, state and local environmental laws and regulations, including those related to investigation and clean-up of contaminated sites, could have a negative effect on expenses and results of operations. A significant portion of Capitol’s affiliate banks’ loan portfolios are secured by real property.During the ordinary course of business, Capitol’s affiliate banks may foreclose on and take title to properties securing certain loans.In doing so, there is a risk that hazardous or toxic substances could be found on these properties.If hazardous or toxic substances are found, Capitol’s affiliate banks may be liable for remediation costs, as well as for personal injury and property damage.Environmental laws may require Capitol’s affiliate banks to incur substantial expenses and may materially reduce the affected property’s value or limit Capitol’s affiliate banks’ ability to use or sell the affected property. In addition, future laws or more stringent interpretations or enforcement policies with respect to existing laws may increase Capitol’s affiliate banks’ exposure to environmental liability.Although Capitol’s affiliate banks have policies and procedures to perform an environmental review before initiating any foreclosure action on real property, these reviews may not be sufficient to detect all potential environmental hazards.The remediation costs and any other financial liabilities associated with an environmental hazard could have a material adverse effect on results of operations. Capitol’s controls and procedures may fail or be circumvented, which could have a material adverse effect on Capitol’s business, results of operations and financial condition. Capitol regularly reviews and updates its internal controls, disclosure controls and procedures, and corporate governance policies and procedures.Any system of controls, however well designed and operated, is based in part on certain assumptions and can provide only reasonable, not absolute, assurance that the objectives of the system are met.Any failure or circumvention of controls and procedures, or failure to comply with regulations related to controls and procedures could have a material adverse effect on Capitol’s business, results of operations and financial condition. Capitol’s banks have restricted investments in Federal Home Loan Banks which may be subject to future impairment. As of December 31, 2009, Capitol’s banks had investments in several Federal Home Loan Banks approximating $24 million.Such investments are restricted securities which may be redeemed only by the issuer. Future redemption of the securities is subject to the issuers’ liquidity and capital adequacy which are, in part, dependent upon valuation of the issuers’ significant mortgage-backed securities portfolios. Capitol’s bylaws, rights plan, as well as certain banking laws, may have an antitakeover effect. Provisions of Capitol’s bylaws, rights plan and certain federal banking laws, including regulatory approval requirements, could make it more difficult for a third party to acquire Capitol, even if doing so might be perceived to S-15 be beneficial to shareholders.The combination of these provisions effectively inhibits a non-negotiated merger or other business combination which, in turn, could adversely affect the market price of the common stock. Risk of Potential Cross-Guaranty Liability Relating to our Bank Affiliates. In accordance with Federal Reserve Board policy, we will be expected to act as a source of financial strength to our affiliate banks and to commit resources to support our affiliate banks in circumstances in which we might not otherwise do so.Under the Bank Holding Company Act of 1956, as amended, the Federal Reserve Board may require a bank holding company to terminate any activity or relinquish control of a nonbank subsidiary, other than a nonbank subsidiary of a bank, upon the Federal Reserve Board’s determination that such activity or control constitutes a serious risk to the financial soundness or stability of any depository institution subsidiary of the bank holding company.Further, federal bank regulatory authorities have additional discretion to require a bank holding company to divest itself of any bank or nonbank subsidiaries if the agency determines that divestiture may aid the depository institution’s financial condition. As FDIC-insured depository institutions, our bank subsidiaries may be held liable for any loss incurred or expected to be incurred by the FDIC in connection with another FDIC-insured institution under common control with the institution in “default” or “in danger of default.” This liability is commonly referred to as “cross-guaranty” liability. A “default” is generally defined as the appointment of a conservator or receiver and “in danger of default” is defined as certain conditions indicating that a default is likely to occur absent regulatory assistance. An FDIC cross-guaranty claim against a depository institution is generally senior in right of payment to claims of the holding company and its affiliates against the depository institution. If the FDIC is appointed the conservator or receiver of an insured depository institution, upon its insolvency or in certain other events, the FDIC has the power: (1)to transfer any of the depository institution’s assets and liabilities to a new obligor without the approval of the depository institution’s creditors; (2)to enforce the terms of the depository institution’s contracts pursuant to their terms; or (3)to repudiate or disaffirm any contract or lease to which the depository institution is a party, the performance of which is determined by the FDIC to be burdensome and the disaffirmance or repudiation of which is determined by the FDIC to promote the orderly administration of the depository institution. To date, none of Capitol’s subsidiary banks have received any notice of assessment of cross-guaranty liability.Capitol’s banks have, however, received notice from the FDIC that the FDIC may assess a cross-guaranty liability relating to a failed community bank in Florida which ceased operations in November 2009.The FDIC alleges that the Florida bank was an affiliated institution of Capitol, although Capitol owned no securities of that bank or otherwise controlled the failed institution.The aggregate loss to the FDIC of that failed bank approximated $23.6 million.The FDIC has two years to determine whether to assess that potential cross-guaranty liability, if any. We are subject to a Written Agreement with the Federal Reserve Bank of Chicago which restricts our ability to take certain actions. In September 2009, Capitol and its second-tier bank holding companies entered into a written agreement with the Federal Reserve Bank of Chicago (the “Reserve Bank”) under which Capitol agreed to refrain from the following actions without the prior written consent of the Reserve Bank (i) declare or pay dividends; (ii) receive dividends or any other form of payment representing a reduction in capital from Michigan Commerce Bank or from any of Capitol’s subsidiary institutions that is subject to any restriction by the institution’s federal or state regulator that limits the payment of dividends or other intercorporate payments; (iii) make any distributions of interest, principal, or other sums of subordinated debentures or trust-preferred securities; (iv) incur, increase or guarantee any debt; or (v) purchase or redeem any shares of its own stock, the second-tier bank holding companies, nonbank subsidiaries or any of the subsidiary banks that are held by shareholders other than Capitol. Capitol has also agreed to (i) submit to the Reserve Bank, a written plan to maintain sufficient capital at Capitol on a consolidated basis and at Michigan Commerce Bank (as a separate legal entity on a stand-alone basis); (ii) notify the Reserve Bank no more than 30 days after the end of any quarter in which Capitol’s consolidated or Michigan Commerce Bank’s capital ratios fall below the approved capital plan’s minimum ratios as well as if any subsidiary institution’s ratios fall below the minimum ratios required by the institution’s federal or state regulator; S-16 (iii) review and revise its allowance for loan losses (“ALLL”) methodology for loans held by Capitol and submit to the Reserve Bank a written program for maintenance of an adequate ALLL for loans held by Capitol; (iv) take all necessary actions to ensure each of its subsidiary institutions comply with Federal Reserve regulations; (v) refrain from increasing any fees or charging new fees to any subsidiary institution without the prior written consent of the Reserve Bank; (vi) submit to the Reserve Bank a written plan to enhance the consolidated organization’s risk management practices, a strategic plan to improve the consolidated organization’s operating results and a cash flow projection; (vii) comply with laws and regulations regarding senior executive officer positions and severance payments; and (viii) provide quarterly reports to the Reserve Bank regarding these undertakings. Certain of our bank subsidiaries have entered into formal agreements with their primary regulatory agencies.Noncompliance with the agreements could have a material impact on Capitol. Certain of Capitol’s bank subsidiaries have entered into formal agreements with their applicable federal and state bank regulatory agencies in response to elevated levels of nonperforming assets, loan losses and adverse operating results.Those agreements provide for certain restrictions and other guidelines and/or limitations to be followed by those banks.Generally, those agreements require the banks to maintain an adequate ALLL, reduce levels of nonperforming and other classified assets and implement revised budgets and liquidity and capital adequacy projections to improve financial performance.When a bank enters into a formal regulatory agreement, it is generally precluded from meeting the criteria as a “well-capitalized” institution although it may meet or exceed such threshold on a computational basis.In addition, the banks’ capital classification places limitations on some of their activities, such as the permissibility of accepting or renewing brokered deposits, among other things.Additionally, such banks are subject to higher levels of FDIC insurance assessments, although they may receive some relief from up-front payment of the FDIC’s advance insurance assessments relating to future years at December 31, 2009. In addition to the above-mentioned potential cross-guaranty liability, the FDIC gave notice to many of Capitol’s banking subsidiaries in December 2009 that, to mitigate the effects of any possible assessment arising from potential cross-guaranty liability, they should be encouraged to arrange a sale, merger or recapitalization such that Capitol no longer controls the bank.The FDIC’s encouragement is consistent with Capitol’s previously-announced plans to selectively divest of some of its bank subsidiaries in conjunction with reallocating capital resources to the remaining banks. Capitol has entered into agreements to sell several affiliate banks, and is pursuing additional divestiture opportunities in an effort to enhance its capital position. During 2009, Capitol announced plans to pursue divestiture of some of its bank subsidiaries (or those which are subsidiaries of Capitol’s bank-development subsidiaries) on a selective basis for the purpose of reallocating capital to enhance the capital of its retained bank subsidiaries, to the extent such sales may be completed with an attractive gain upon sale.Capitol and/or its bank-development subsidiaries have entered into definitive agreements to sell its interests (or controlling interest held by bank-development subsidiaries) in the following banks in 2010: Adams Dairy Bank, Bank of Belleville, Bank of Las Colinas, Community Bank of Lincoln, Community Bank of Rowan, Ft. Collins Commerce Bank, Larimer Bank of Commerce, Loveland Bank of Commerce, Mountain View Bank of Commerce, Napa Community Bank and Ohio Commerce Bank. In September 2009, Capitol completed the sale of Yuma Community Bank, previously a wholly-owned subsidiary.In November 2009, the sale of Bank of Santa Barbara, a subsidiary of one of Capitol’s bank-development subsidiaries, was completed.The remaining pending bank sales are subject to regulatory approval and other contingencies. We may issue shares of our capital stock or debt securities, which could reduce the equity interest of our shareholders and cause a change in control of our ownership. Capitol’s articles of incorporation, as amended, authorize the issuance of up to 50,000,000 shares of common stock, no par value, and 20,000,000 shares of preferred stock, 700,000 of which are designated as Series A Noncumulative Convertible Perpetual Preferred Stock and 20,000 of which are designated as Series X Junior Participating Preferred Stock.Capitol’s articles of incorporation do not authorize the issuance of any other class of S-17 stock.As of March 31, 2010, 18,927,501 shares of common stock were outstanding, no shares of Series A Preferred or Series X Junior Participating Preferred Stock were outstanding and no other shares of preferred stock were outstanding.Our board of directors has authority, without action or vote of the shareholders, to issue all or part of the authorized but unissued shares and to establish the terms of any series of preferred stock. Although we have no commitment as of the date of this prospectus supplement, we may issue a substantial number of additional shares of our common stock or shares of preferred stock, or a combination of shares of our common stock and preferred stock, to complete an investment transaction, to complete an additional exchange offer transaction, to strengthen our capital position or to raise additional capital for operating expenses. The issuance of additional shares of our common stock or preferred stock: · may significantly dilute the equity interest of investors in this offering; · may subordinate the rights of holders of shares of our common stock if we issue preferred stock with rights senior to those afforded to shares of our common stock; · may cause a change in control if a substantial number of shares of our common stock are issued, which may affect, among other things, our ability to use our net operating loss carry forwards, if any, and could result in the resignation or removal of our present officers and directors and cause our shareholders to become minority shareholders in the combined entity; and · may adversely affect prevailing market prices for the Common Shares. You should refer to the risk factors beginning on page S-5 of this prospectus supplement for a more detailed discussion of these risks and uncertainties.These risks and uncertainties are not exhaustive however. Moreover, we operate in a very competitive and rapidly changing environment.New risks and uncertainties emerge from time to time, and it is not possible to predict all risks and uncertainties, nor can we assess the impact of all factors on our business or the extent to which any factor, or combination of factors, may cause actual results to differ materially from those contained in any forward-looking statements.We are under no duty to update any of these forward-looking statements after the date of this prospectus supplement or the relevant document to conform our prior statements to actual results or revised expectations, and we do not intend to do so. FORWARD-LOOKING STATEMENTS This prospectus supplement and the accompanying prospectus contains or incorporates statements that Capitol believes are “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995.These statements relate to Capitol’s financial condition, results of operations, plans, objectives, future performance or business. They usually can be identified by the use of forward-looking language such as “will likely result,” “may,” “are expected to,” “is anticipated,” “estimate,” “forecast,” “projected,” “intends to” or other similar words.You should not place undue reliance on these statements, as they are subject to risks and uncertainties, including but not limited to those described in this prospectus supplement or the documents incorporated by reference.When considering these forward-looking statements, you should keep in mind these risks and uncertainties, as well as any cautionary statements Capitol may make.Moreover, you should treat these statements as speaking only as of the date they are made and based only on information then actually known to Capitol.Capitol undertakes no obligation to update these forward-looking statements to reflect events or circumstances after the date of this prospectus supplement or to reflect the occurrence of unanticipated events.Important factors which may cause actual results to differ from those contemplated in such forward-looking statements include, but are not limited to: (i) the results of Capitol’s efforts to implement its business strategy, (ii) changes in interest rates, (iii) legislation or regulatory requirements adversely impacting Capitol’s banking business and/or expansion strategy, (iv) adverse changes in business conditions or inflation, (v) general economic conditions, either nationally or regionally, which are less favorable than expected and that result in, among other things, a deterioration in credit quality and/or loan performance and collectability, (vi) competitive pressures among financial institutions, (vii) changes in securities markets, (viii) actions of competitors of Capitol’s banks and Capitol’s ability to respond to such actions, (ix) the cost of and access to capital, which may depend in part on Capitol’s asset quality, prospects and outlook, (x) changes in governmental regulation, tax rates and similar matters, (xi) availability of funds under the U.S. Treasury’s Capital Assistance Program and Capital Purchase Program, (xii) changes in management, S-18 (xiii) Capitol’s proposed spin-off of Michigan Commerce Bancorp Limited; (xiv) consummation of pending sales of certain bank subsidiaries, (xv) other risks detailed in Capitol’s other filings with the Securities and Exchange Commission, and (xvi) the following, among others: ·Management’s ability to effectively manage interest rate risk and the impact of interest rates in general on the volatility of Capitol’s net interest income; ·The effect of the Emergency Economic Stabilization Act of 2008, the American Recovery and Reinvestment Act of 2009, the implementation by the Department of the U.S. Treasury and federal banking regulators of a number of programs to address capital and liquidity issues within the banking system and additional programs that may apply to Capitol in the future, all of which may have significant effects on Capitol and the financial services industry; ·The decline in commercial and residential real estate values and sales volume and the likely potential for continuing illiquidity in the real estate market; ·The risks associated with the high concentration of commercial real estate loans within Capitol’s portfolio; ·The uncertainties in estimating the fair value of developed real estate and undeveloped land relating to collateral-dependent loans and other real estate owned in light of declining demand for such assets, falling prices and continuing illiquidity in the real estate market; ·Negative developments and disruptions in the credit and lending markets, including the impact of the ongoing credit crisis on Capitol’s business and on the businesses of its customers as well as other banks and lending institutions with which Capitol has commercial relationships; ·A continuation of unprecedented volatility in the capital markets; ·The risks associated with implementing Capitol’s business strategy, including its ability to preserve and access sufficient capital to execute its strategy; ·Rising unemployment and its impact on Capitol’s customers’ savings rates and their ability to service debt obligations; ·Fluctuations in the value of Capitol’s investment securities; ·The ability to attract and retain senior management experienced in banking and financial services; ·The sufficiency of the allowance for loan losses to absorb the amount of actual losses inherent within the loan portfolio; ·Capitol’s ability to adapt successfully to technological changes to compete effectively in the marketplace; ·Credit risks and risks from concentrations (by geographic area and by industry) within Capitol’s consolidated loan portfolio and individual large loans; ·The effects of competition from other commercial banks, thrifts, mortgage banking firms, consumer finance companies, credit unions, securities brokerage firms, insurance companies, money market and other mutual funds, and other financial institutions operating in Capitol’s market or elsewhere or providing similar services; ·The failure of assumptions underlying the establishment of the allowance for loan losses and estimation of values of collateral or cash flow projections and various financial assets and liabilities; ·Volatility of rate sensitive deposits; S-19 ·Operational risks, including data processing system failures or fraud; ·Liquidity risks; ·The ability to successfully acquire deposits for funding and the pricing thereof; ·The ability to successfully execute strategies to increase noninterest income; ·Changes in the economic environment, competition or other factors that may influence loan demand and repayment, deposit inflows and outflows, and the quality of the loan portfolio and loan and deposit pricing; ·The impact of possible future goodwill and other material impairment charges; ·Legislation or regulatory requirements may adversely impact Capitol’s banking business and/or strategy; ·Legislation or regulatory environments, requirements or changes affecting the businesses conducted by Capitol; ·Capitol’s ability to manage fluctuations in the value of its assets and liabilities and maintain sufficient capital and liquidity to support its operations; ·The concentration of Capitol’s nonperforming assets by loan type in certain geographic regions and with affiliated borrowing groups; ·The risk of additional future losses if the proceeds Capitol receives upon the liquidation of assets are less than the carrying value of such assets; ·Restrictions or limitations on access to funds from subsidiaries and potential obligations to contribute additional capital to Capitol’s subsidiaries, which may restrict its ability to make payments on its obligations; ·The availability and cost of capital and liquidity on favorable terms, if at all; ·Changes in accounting standards or applications and determinations made thereunder; ·The risk that the realization of deferred tax assets and recoverable income taxes may extend beyond 2010; ·The risk that Capitol will not be able to complete its various proposed mergers and consolidations of certain of its subsidiary banks or, if completed, realize the anticipated benefits of the proposed mergers and/or consolidations; ·The impact on Capitol’s financial results, reputation and business if it is unable to comply with all applicable federal and state regulations and applicable formal agreements, consent orders, other regulatory actions and any related capital initiatives; ·The costs and effects of litigation, investigations, inquiries or similar matters, or adverse facts and developments related thereto; ·The risk that, if economic conditions worsen or regulatory capital requirements are modified, Capitol may be required to seek additional liquidity and/or capital from external sources, if available; ·The risk that Capitol could have an “ownership change” under Section 382 of the Internal Revenue Code, which could impair its ability to timely and fully utilize its net operating losses for tax purposes and so-called built-in losses that may exist if such an "ownership change" occurs; S-20 ·Other factors and other information contained in this document and in other reports and filings that Capitol makes with the SEC under the Exchange Act, including, without limitation, under the caption “Risk Factors”; and ·Other economic, competitive, governmental, regulatory, and technical factors affecting Capitol’s operations, products, services, and prices. Because these forward-looking statements are subject to assumptions and uncertainties, actual results may differ materially from those expressed or implied by these forward-looking statements.You are cautioned not to place undue reliance on these statements, which speak only as of the date of this document or the date of any document incorporated by reference in this document.Capitol cautions investors not to place significant reliance on the forward-looking statements contained in this prospectus supplement, and the documents Capitol incorporates by reference. You should refer to Capitol’s periodic and current reports filed with the SEC (and incorporated by reference herein) for further information on other factors that could cause actual results to be significantly different from those expressed or implied by these forward-looking statements.See above under the caption “Where You Can Find More Information” and “Documents Incorporated by Reference” in this prospectus supplement. USE OF PROCEEDS We expect the net proceeds from this offering to be up to approximately $6,850,000 after deducting the placement agent fees, as described in “Plan of Distribution,” and other estimated offering expenses payable by us, which include legal, accounting and printing fees, and excluding the proceeds, if any, from the exercise of the Warrants issued in this offering. We intend to use the net proceeds from the sale of the securities under this prospectus supplement for working capital and general corporate purposes. As of the date of this prospectus supplement, we cannot specify with certainty all of the particular uses of the proceeds from this offering. Accordingly, we will retain broad discretion over the use of such proceeds. Pending the use of the net proceeds from this offering as described above, we may invest the proceeds in investment-grade, interest-bearing instruments or other similar securities. PRICE RANGE OF COMMON STOCK AND DIVIDENDS Our common stock is traded on NYSE under the symbol “CBC.” The table below sets forth, for the periods indicated, high and low reported sale prices per share of our common stock on NYSE and the dividends per share paid in such periods. Price Range of Common Stock Dividend Paid Low High Per Share 2010: Second Quarter (through April 23, 2010) - First Quarter - 2009: Fourth Quarter $ $
